Electronically Filed
                                                            Supreme Court
                                                            SCPW-XX-XXXXXXX
                                                            08-OCT-2020
                                                            11:56 AM


                               SCPW-XX-XXXXXXX

              IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  IN THE MATTER OF ALEX RODRIGUEZ AND
              OTHER INDIVIDUALS SIMILARLY SITUATED IN THE
             CUSTODY OF THE STATE OF HAWAI#I, Petitioners.


                            ORIGINAL PROCEEDING

            ORDER DENYING MOTION FOR RECONSIDERATION
      (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.,
     and Intermediate Court of Appeals Chief Judge Ginoza,
  assigned by reason of vacancy, with Wilson, J., dissenting1)

             Upon consideration of petitioner Alex Rodriguez’s

motion for reconsideration, filed on October 5, 2020, and the

record,

             IT IS HEREBY ORDERED that the motion for

reconsideration is denied.

             DATED:   Honolulu, Hawai#i, October 8, 2020.

                                           /s/ Mark E. Recktenwald

                                           /s/ Paula A. Nakayama

                                           /s/ Sabrina S. McKenna

                                           /s/ Lisa M. Ginoza




     1
          A dissent by Wilson, J., is forthcoming.